 1

 2                                                                   FILED
                                                          CLERK, U.S. D;cT~?!CT Cr?!JRT
 3

 4
                                                                DEC 2 8 2018

 5                                                       CENTRAL DISTRICT OF CN~'FC)~N",4


 6

 7

 8                       UNITED STATES DISTRICT COURT

 9                      CENTRAL DISTRICT OF CALIFORNIA

10

11' CARMELITA TELLES,                 Case No. CV 17-0496-JPR

12                    Plaintiff,              JUDGMENT
13               v.

14   NANCY A. BERRYHILL, Acting
     Commissioner of Social
15   Security,

16                    Defendant.

17

18        For the reasons set forth in the accompanying Memorandum

19   Decision and Order, it is hereby ADJUDGED that (1) Plaintiff's

20   request for an order remanding the case for payment of benefits

21   or further proceedings is DENIED; (2) the Commissioner's request

22   for an order affirming her final decision and dismissing the

23   action with prejudice is GRANTED; and (3) judgment is entered in

24   the Commissioner's favor.

25

26   DATED:       '~~ ~~~
              r'`-G
                                    J AN ROSENBLUTH
27                                  U.S. MAGISTRATE JUDGE

28
